         Case 1:19-cr-00606-SHS Document 138 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                          19-CR-606 (SHS)
                v.
DELOWAR MOHAMMED HOSSAIN,
                                                          ORDER
                               Defendant.



SIDNEY H. STEIN, U.S. District Judge.
     On June 5, 2020 the government moved for a protective order in this action pursuant to
section 4 of the Classified Information Procedures Act ("CIP A") and presented certain
documents to the Court for its ex parte, in camera review. (Gov't's Letter dated June 5, 2020,
ECF No. 25.) CIPA limits a defendant's entitlement to discovery under Rule 16 in cases
involving classified information. United States v. Mostafa, 992 F. Supp. 2d 335,337 (S.D.N.Y.
2014) (citations omitted). Under CIPA's procedures, "[t]he court ... may authorize the United
States to delete specified items of classified information from documents to be made available to
the defendant through discovery under the Federal Rules of Criminal Procedure" upon
submission of a "written statement to be inspected by the court alone." 18 U.S.C. app. 3 § 4.
CIPA therefore "clarifies district courts' power under Federal Rule of Criminal Procedure
16(d)(l) to issue protective orders denying or restricting discovery for good cause ...
includ[ing] information vital to the national security." United States v. Aref, 533 F.3d 72, 78 (2d
Cir. 2008) (internal citation and quotations marks omitted).
     After reviewing the government's CIPA section 4 submission, the Court issued a protective
order on June 19, providing, inter alia, that 1) the materials the government submitted for the
Court's review contained classified information, 2) that disclosure of the classified information
could reasonably be expected to cause serious damage to the national security, 3) that the head
of the department which has control of the classified information described in the government's
submission, after actual personal consideration, had lodged the state secrets privilege with
respect to that information, and 4) that the classified information described in the government's
submission was not discoverable under Brady v. Maryland, 373 U.S. 83 (1963) and its progeny,
Rule 16 of the Federal Rules of Criminal Procedure, or helpful to the defense as defined by
United States v. Aref, 533 F.3d 72, 80 (2d Cir. 2008). (Order at 1-2, ECF No. 26.) The Court
therefore concluded in the protective order that the classified information contained in the
government's submission did not need to be disclosed to the defense. (Id. at 2.)
     Hossain subsequently filed a motion to compel, requesting that the government provide
"any outstanding written or recorded communications attributable to Hossain in the
government's attorneys' possession, custody, or control, or that the attorneys could know to
exist through due diligence," and discovery of "all surreptitious government surveillance that
caused [Hossain's] electronic and telephonic communications with others to be recorded,
monitored, or otherwise surveilled." (Def.'s Mot. to Compel at 1, ECF No. 44.) Hossain also
          Case 1:19-cr-00606-SHS Document 138 Filed 09/15/21 Page 2 of 2




requested an ex parte conference with the Court pursuant to CIPA section 2 to allow the defense
to argue for reconsideration of the Court's June 19 protective order. (Def.'s Mot. to Compel at 1-
3, ECF No. 44.) The Court denied that motion in its entirety. (Order, ECF No. 67.)
     On May 10, 2021, the defense renewed its motion for an order directing the government to
disclose all of Hossain's written or recorded communications in its possession, custody, or
control, pursuant to Federal Rule of Criminal Procedure 16(a)(l)(B)(i), Brady, and its progeny-
specifically, the content of Hossain' s communications with third parties abroad, including
communications the defense suspects are covered by the Court's June 19 protective order.
(Def.'s Renewed Mot. to Compel at 1, ECF No. 108.) The defense specifically seeks recordings
between Hossain and other individuals located abroad, including individuals in Thailand,
Bangladesh, Pakistan, and Afghanistan, on the grounds that these materials are potentially
relevant to Hossain' s defense that rather than attempting to provide material support to the
Taliban, Hossain had "other competing and non-criminal intentions for traveling abroad." (Id.
at 6-7.) The defense again sought an ex parte conference with the Court pursuant to CIPA
section 2 on this renewed motion. (Id. at 8.)
     The Court held a pretrial conference in this action on September 13, 2021 to address a
variety of matters, including hearing oral argument on the defendant's renewed motion to
compel the government to produce written or recorded communications attributable to Hossain
that have not already been produced, despite the fact that the Court had already entered the
June 19 protective order. In the course of that conference, the Court held an ex parte, in camera
CIPA section 2 hearing for the defense to set forth in greater detail its theory of the case and
why it believed that the government was improperly withholding certain discoverable
materials.
     At the conclusion of that ex parte conference, the Court held a separate ex parte CIPA
section 2 conference, this time with the government. As a result of these conferences, the Court,
while granting the defense's request for a CIPA section 2 conference, denies defendant's
renewed motion to compel the government to disclose additional information. The reasons
underlying that determination shall be filed in a classified version of this Order.


Dated: New York, New York
       September 15, 2021

                                              SO ORDERED:




                                                 2
